ITEMID: 001-93436
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: JOZEF OLEKSY v. POLAND
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nebojša Vučinić;Nicolas Bratza
TEXT: The applicant, Mr Józef Oleksy, is a Polish national who was born in 1946 and lives in Warsaw. He is represented before the Court by Mr W. Tomczyk, a lawyer practising in Warsaw. The Polish Government (“the Government”) were represented by their Agent, Mr J. Wołąsiewicz of the Ministry of Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
Following the entry into force of the Law of 11 April 1997 “on disclosing work for or service in the State’s security services or collaboration with them between 1944 and 1990 by persons exercising public functions” (ustawa o ujawnieniu pracy lub służby w organach bezpieczeństwa państwa lub współpracy z nimi w latach 1944-1990 osób pełniących funkcje publiczne) (the “1997 Lustration Act”), the applicant, a former Prime Minister who at the material time had been a member of the Sejm, declared that he had not collaborated with the Communist-era secret services.
On 25 June 1999 the Commissioner of the Public Interest (Rzecznik Interesu Publicznego), Mr B. Nizieński, applied to the Warsaw Court of Appeal (Sąd Apelacyjny) for proceedings to be instituted in the applicant’s case on the grounds that he had lied in his lustration declaration by denying that he had cooperated with the secret services.
On 25 June 1999 the Warsaw Court of Appeal decided to institute lustration proceedings against the applicant. The court was composed of three judges: a judge rapporteur A.L. and judges Z.B. and R.K. The decision contained the following reasons:
“The Commissioner of the Public Interest lodged with the Warsaw Court of Appeal an application for lustration proceedings to be instituted in respect of Józef Oleksy.
The Court of Appeal finds that the application should be granted. The materials submitted together with the application point to the assessment (wskazują na ocenę) that Józef Oleksy lodged an untrue lustration declaration.
In those circumstances it has been decided as above.”
On 25 October 2000 the Warsaw Court of Appeal, acting as the firstinstance lustration court, found that the applicant had submitted an untrue lustration declaration because he had not revealed that he had intentionally and secretly collaborated with the State’s secret services. The operative part of the judgment was served on the applicant; however, the reasoning was considered “top secret” and, in accordance with Article 100 § 5 of the Code of Criminal Procedure, could only be consulted in the secret registry of the court.
The applicant lodged an appeal.
On 27 June 2000 the Warsaw Court of Appeal, acting as the secondinstance lustration court, allowed the applicant’s appeal and quashed the impugned judgment.
On 13 June 2004 the magazine Newsweek-Polska published an article on the applicant’s lustration case and his alleged cooperation with the secret services. According to the applicant, the article relied on documents and information in the case file that had been classified “top secret” and was presented in a manner that made him believe that they had been obtained from the Commissioner of the Public Interest.
On 17 June 2004 the applicant applied to have the Commissioner, Mr B. Nizieński, excluded from dealing with his case on the grounds that there was reasonable doubt as to his impartiality.
On 24 June 2004 the First President of the Supreme Court decided that under domestic law he did not have the right to examine the applicant’s challenge of the Commissioner as he could not be considered his superior within the meaning of Article 48 § 1 of the Code of the Criminal Procedure.
The applicant lodged a constitutional complaint against that decision. On 21 September 2004 the Constitutional Court (Trybunał Konstytucyjny) refused to hear the complaint, mainly on the ground that it was not competent to decide on issues concerning gaps in the law. It reiterated its role as a “negative legislator”, in that it was called on to strike down laws that breached the Constitution, but had no legislative powers. An appeal by the applicant against that decision was dismissed on 19 May 2005. The applicant’s lawyer was notified of this decision on 24 May 2005. On 19 May 2005 the Constitutional Court decided to inform the Sejm that the case disclosed a gap in the law in that it had not provided for a procedure for challenging the Commissioner of the Public Interest, nor an authority to which such a challenge could be directed. The closing of such a gap in the law was, in the court’s opinion, indispensable to ensure the integrity of the legal system, and respect for the rule of law, defence rights and the right to court. The Commissioner of the Public Interest, Mr B. Nizienski, took part in the proceedings up to the end of the applicant’s lustration trial on 22 December 2004.
On 22 December 2004 the Warsaw Court of Appeal gave a judgment in which it found the applicant guilty of lying in his lustration declaration. The court was composed of three judges, including a judge rapporteur, R.K.
The written reasons, numbering 189 pages, were considered “top secret” and could be consulted only in the secret registry.
On 4 March 2005 the applicant’s lawyer lodged an appeal. He complained, inter alia, that the judge, R.K., who dealt with the case at the initial stage of the proceedings, should have been disqualified from dealing with the case as there was reasonable doubt as to his impartiality.
On 21 October 2005 the Warsaw Court of Appeal, acting as a secondinstance lustration court, upheld the impugned judgment. The applicant could consult the written reasons for the judgment in the secret registry of the court.
On 26 January 2006 the applicant’s lawyer consulted the file and complained to the court that the reasoned judgment did not contain the dissenting opinion. The dissenting opinion, which was 50 pages long, was submitted to the parties on 21 February 2006, only three days before the expiry of the time-limit for lodging a cassation appeal.
On 24 February 2006 the applicant’s lawyer lodged a cassation appeal with the Supreme Court (Sąd Najwyższy). He argued that the applicant had not been aware of an obligation to disclose his activities for the Agenturalny Wywiad Operacyjny, “AWO”, a separate agency, which according to information in his possession could not be considered as belonging to the secret services within the meaning of the Lustration Act.
On 31 January 2007, after a hearing, the Supreme Court quashed both previous judgments of the Warsaw Court of Appeal of 21 October 2005 and 22 December 2004 and discontinued the lustration proceedings against the applicant (umorzył postępowanie).
It established that the lustration declaration submitted by the applicant had been “subjectively untrue but objectively true” (obiektywnie nieprawdziwe lecz prawdziwe subiektywnie oświadczenie lustracyjne). When submitting his declaration the applicant had been misled by the two most competent persons in the field, the Minister of Defence and the Head of Military Information Services (Szef Wojskowych Służb Informacyjnych), who had infbłąd usprawiedliwiony) and the applicant was not found to have been a “lustration liar”.
Section 28 of the 1997 Lustration Act, amended with effect from 8 March 2002, provides:
“A final judgment finding that the declaration submitted by the subject was untrue shall be published immediately in the Official Law Gazette (Dziennik Urzędowy RP Monitor Polski) if
1) no cassation appeal has been lodged within the prescribed time-limit; or
2) the cassation appeal has been left unexamined; or
3) the cassation appeal has been dismissed.”
Section 30 lists the consequences of such a judgment for a person subject to lustration who has submitted an untrue declaration. It reads, in so far as relevant:
“1. A final judgment finding that the subject has submitted an untrue declaration shall result in the loss of the moral qualifications necessary for exercising public functions, described according to the relevant laws as: unblemished character, immaculate reputation, irreproachable reputation, good civic reputation, or respectful of fundamental values. After 10 years the judgment shall be considered to be of no legal effect.
2. A final judgment finding that the subject has submitted an untrue declaration shall entail dismissal from the functions exercised by that person if the moral qualifications mentioned above are necessary for exercising it.
3. A final judgment finding that the subject has submitted an untrue declaration shall deprive that person of the right to stand for election as President for a period of 10 years.”
The detailed rendition of the provisions of the domestic law is set out in the Court’s judgment in the case Matyjek v. Poland, no. 38184/03, ECHR 2007...
